Order, entered December 17, 1964, unanimously modified, on the law, the facts, and in the exercise of discretion, with $30 costs and disbursements to plaintiff to provide that the answer of the defendant to be stricken and judgment granted in favor of the plaintiff, unless defendant pays to the plaintiff the sum of $300 not later than 10 days from the date of the entry of the order to be entered herein, and appears for examination before trial to be held at Special Term, Part II on December 2, 1966 at 10:00 a.m. The record indicates that defendant willfully failed to appear for examination before trial on several occasions. In view of such defaults it was an improvident exercise of discretion for Special Term merely to have ordered an examination before trial. The answer should have been ordered stricken unless defendant appear for examination, and provision should have been made toward the payment of disbursements and counsel fees incurred by plaintiff as the result of the default of the defendant. (Nomako v. Ashton, 22 A D 2d 683.) We fix that sum to be in the amount of $300. Settle order on notice. Concur —Breitel, J. P., Rabin. Stevens, Steuer and Capozzoli, JJ.